Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 NELSON FERNANDEZ,

        Plaintiff,

 vs.

 BEYOND THE SOAP BEAUTY BAR INC,
 a Florida for-profit corporation,

       Defendant.
 ______________________________________/

                                           COMPLAINT

        Plaintiff NELSON FERNANDEZ, through undersigned counsel, sues Defendant

 BEYOND THE SOAP BEAUTY BAR INC, a Florida for-profit corporation, and alleges as

 follows:

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

 Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

 includes equal access to an internet website for services, to order merchandise, and to secure

 information about Defendant’s store online.

        2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

 U.S.C. §1331, and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

 pursuant to 28 U.S.C. §§2201 and 2202.

        3.      Venue is proper in this Court as all actions complained of herein and injuries and

 damages suffered occurred in the Southern District of Florida.




                                                  1
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 18




        4.      Plaintiff NELSON FERNANDEZ is a resident of Palm Beach County, Florida, is

 sui juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

 §12101 (“ADAAA”).

        5.      Plaintiff is and at all relevant times has been a visually impaired and physically

 disabled person who has been diagnosed with Relapsing-Remitting Multiple Sclerosis (“RRMS”).

 Because of his disease, Plaintiff is currently paralyzed in approximately 80% to 90% of his body

 as a whole and has limited use of his left hand. Further, because of his disease, Plaintiff has

 developed optic neuritis and is visually disabled, with complete blindness in one eye and limited

 vision in the other eye. Plaintiff thus is substantially limited in performing one or more major life

 activities, including, but not limited to, sight, accurately visualizing his world, and adequately

 traversing obstacles. As such, he is a member of a protected class under the ADA, 42 U.S.C.

 §12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§36.101, et seq., and

 in 42 U.S.C. §3602(h).

        6.      Because he is visually disabled, Plaintiff cannot use his computer without the

 assistance of appropriate and available screen reader software and other technology and assistance.

 Screen reader software translates the visual internet into an auditory equivalent. At a rapid pace,

 the software reads the content of a webpage to the user. “The screen reading software uses auditory

 cues to allow a visually impaired user to effectively use websites. For example, when using the

 visual internet, a seeing user learns that a link may be ‘clicked,’ which will bring her to another

 webpage, through visual cues, such as a change in the color of the text (often text is turned from

 black to blue). When the sighted user's cursor hovers over the link, it changes from an arrow

 symbol to a hand. The screen reading software uses auditory—rather than visual—cues to relay

 this same information. When a sight impaired individual reaches a link that may be ‘clicked on,’



                                                  2
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 18




 the software reads the link to the user, and after reading the text of the link says the word

 ‘clickable.’…Through a series of auditory cues read aloud by the screen reader, the visually

 impaired user can navigate a website by listening and responding with her keyboard.” Andrews v.

 Blick Art Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

        7.      Defendant is a Florida for-profit corporation authorized to do business and doing

 business in the State of Florida. Defendant owns and operates retail beauty supply stores, including

 one of the stores that Plaintiff had patronized and intended to patronize in the near future located

 in the Galleria Mall at 2414 East Sunrise Boulevard, Fort Lauderdale, Florida.

        8.      Plaintiff’s visual disability limits him in the performance of major life activities,

 including sight, and he requires assistive technologies, auxiliary aids, and services for effective

 communication, including communication in connection with his use of a computer.

        9.      Plaintiff frequently accesses the internet.      Because he is significantly and

 permanently visually disabled, to effectively communicate and comprehend information available

 on the internet and to thereby access and comprehend websites, Plaintiff uses commercially

 available screen reader software to interface with the various websites.

        10.     At all times material hereto, Defendant was and still is an organization that owns

 and operates beauty supply stores under the name “Beyond the Soap.” The Beyond the Soap stores

 are open to the public. As the owner and operator of these retail stores, Defendant is defined as a

 place of “public accommodation" within meaning of Title III because Defendant is a private entity

 which owns and/or operates “[A] bakery, grocery store, clothing store, hardware store, shopping

 center, or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R.

 §36.104(2).




                                                  3
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 18




        11.     Because Defendant is a store open to the public, each of Defendant’s physical stores

 is a place of public accommodation subject to the requirements of Title III of the ADA and its

 implementing regulations, 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

        12.     Defendant also controls, maintains, and/or operates an adjunct website,

 https://www.beyondthesoapbeautybar.com (hereinafter the “Website”). One of the functions of

 the Website is to provide the public information on the locations of Defendant’s stores that sell its

 merchandise within the State of Florida. Defendant also sells to the public its merchandise through

 the Website.

        13.     The Website also services Defendant’s physical store by providing information on

 its available merchandise, tips and advice, editorials, sales campaigns, events, and other

 information that Defendant is interested in communicating to its customers.

        14.     Because the Website allows the public the ability to secure information about

 Defendant’s physical stores, purchase merchandise that is also available for purchase in the

 physical stores, and sign up for an electronic emailer to receive offers, benefits, exclusive

 invitations, and discounts for use in the physical stores, the Website is an extension of, and gateway

 to, Defendant’s physical stores. By this nexus, the Website is characterized as an intangible

 service, privilege, and advantage provided by a place of public accommodation as defined under

 the ADA and thus is an extension of the services, privileges, and advantages made available to the

 general public by Defendant through its brick and mortar locations and businesses.

        15.     Because the public can view and purchase Defendant’s merchandise that is also

 offered for sale in Defendant’s physical stores and sign up for an electronic emailer to receive

 offers, benefits, exclusive invitations, and discounts for use in the physical stores, the Website is

 an extension of, and gateway to, the physical stores, which are places of public accommodation



                                                   4
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 18




 pursuant to the ADA, 42 U.S.C. §12181(7)(E). As such, the Website is an intangible service,

 privilege, and advantage of Defendant’s brick and mortar stores that must comply with all

 requirements of the ADA, must not discriminate against individuals with visual disabilities, and

 must not deny those individuals the same full and equal enjoyment of the services, privileges, and

 advantages as are afforded the non-visually disabled general public both online and in the physical

 stores.

           16.   At all times material hereto, Defendant was and still is an organization owning and

 operating the Website. Since the Website is open to the public through the internet, by this nexus

 the Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar

 stores that must comply with all requirements of the ADA, must not discriminate against

 individuals with visual or physical disabilities, and must not deny those individuals the full and

 equal enjoyment of the services, privileges, and advantages as are afforded the non-visually

 disabled public both online and in the physical stores. As such, Defendant has subjected itself and

 the Website to the requirements of the ADA.

           17.   Plaintiff is and has been a customer who is interested in patronizing, and intends to

 patronize in the near future once the Website’s access barriers described herein are removed or

 remedied, Defendant’s physical stores and to purchase merchandise and sign up for an electronic

 emailer to receive offers, benefits, exclusive invitations, and discounts for use on the Website or

 in the physical stores.

           18.   The opportunity to shop and pre-shop Defendant’s merchandise and to sign up for

 an electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the

 physical stores from his home are important accommodations for Plaintiff because traveling

 outside of his home as a physically and visually disabled individual is often difficult, hazardous,



                                                   5
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 18




 frightening, frustrating and confusing experience. Defendant has not provided its business

 information in any other digital format that is accessible for use by blind and visually impaired

 individuals using the screen reader software.

        19.     Like many consumers, Plaintiff accesses a number of websites at a time to help plan

 his store visits, and to compare merchandise, prices, sales, discounts, and promotions. Plaintiff

 may look at several dozens of sites to compare features, discounts, promotions, and prices.

        20.     During the month of January 2021, Plaintiff attempted on a number of occasions to

 utilize the Website to browse through the merchandise and online offers to educate himself as to

 the merchandise, sales, discounts, and promotions being offered, to learn about the brick-and-

 mortar locations, check store hours, and check pricing of merchandise with the intent to making a

 purchase through the Website or at one of Defendant’s stores.

        21.     Plaintiff utilizes available screen reader software that allows individuals who are

 blind and visually disabled to communicate with websites. However, Defendant’s Website

 contains access barriers that prevent its free and full use by blind and visually disabled individuals

 using keyboards and available screen reader software. These barriers are pervasive and include,

 but are not limited to:

                a. Home page button is mislabeled;

                b. Site function like product links and shop now links are mislabeled as “link;”

                c. Once inside the shopping cart the product price is inaccessible with the screen
                   reader; and

                d. Site elements like product description and price are inaccessible with the screen
                   reader.




                                                   6
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 18




        22.     The Website also lacks prompting information and accommodations necessary to

 allow visually disabled individuals who use screen reader software to locate and accurately fill out

 online forms to purchase Defendant’s merchandise from the Website.

        23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

 Website that would direct him to a webpage with contact information for disabled individuals who

 have questions or concerns about, or who are having difficulties communicating with, the Website.

 However, Plaintiff was unable to do so because no such link or notice, statement, or policy existed

 on the Website.

        24.     The fact that Plaintiff could not communicate with or within the Website left him

 feeling excluded as he is unable to participate in the same online computer shopping experience,

 with the same access to the merchandise, sales, discounts, and promotions, as provided at the

 Website and in the physical store as the non-visually disabled public.

        25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

 are removed or remedied, to patronize Defendant’s physical stores and to use the Website, but he

 is presently unable to fully do so as he is unable to effectively communicate with Defendant due

 to his severe visual disability and the Website’s access barriers. Thus, Plaintiff, as well as others

 who are blind and with visual disabilities, will suffer continuous and ongoing harm from

 Defendant’s intentional acts, omissions, policies, and practices as set forth herein unless properly

 enjoined by this Court.

        26.     Because of the nexus between Defendant’s retail stores and the Website, and the

 fact that the Website clearly provides support and is connected to Defendant’s retail stores for its

 operation and use, the Website is an intangible service, privilege, and an advantage of Defendant’s

 brick and mortar stores that must comply with all requirements of the ADA, must not discriminate



                                                  7
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 8 of 18




 against individuals with disabilities, and must not deny those individuals the same full and equal

 enjoyment of the services, privileges, and advantages as are afforded to the non-visually disabled

 public both online and in the physical stores, which are places of public accommodation subject

 to the requirements of the ADA.

         27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

 to ensure full and equal use of the Website by individuals with disabilities.

         28.     On information and belief, Defendant has not instituted a Web Accessibility

 Committee to ensure full and equal use of Website by individuals with disabilities.

         29.     On information and belief, Defendant has not designated an employee as a Web

 Accessibility Coordinator to ensure full and equal use of the Website by individuals with

 disabilities.

         30.     On information and belief, Defendant has not instituted a Web Accessibility User

 Accessibility Testing Group to ensure full and equal use of the Website by individuals with

 disabilities.

         31.     On information and belief, Defendant has not instituted a User Accessibility

 Testing Group to ensure full and equal use of the Website by individuals with disabilities.

         32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

         33.     On information and belief, Defendant has not instituted an Automated Web

 Accessibility Testing program.

         34.     On information and belief, Defendant has not created and instituted a Specialized

 Customer Assistance line or service or email contact mode for customer assistance for the visually

 disabled.




                                                  8
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 9 of 18




           35.   On information and belief, Defendant has not created and instituted on the Website

 a page for individuals with disabilities, nor displayed a link and information hotline, nor created

 an information portal explaining when and how Defendant will have the Website, applications,

 and digital assets accessible to the visually disabled or blind community.

           36.   On information and belief, the Website does not meet the Web Content

 Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

           37.   On information and belief, Defendant has not disclosed to the public any intended

 audits, changes, or lawsuits to correct the inaccessibility of the Website to blind and visually

 disabled individuals who want the safety and privacy of purchasing Defendant’s merchandise

 offered on the Website online from their homes.

           38.   Thus, Defendant has not provided full and equal enjoyment of the services,

 facilities, privileges, advantages, and accommodations provided by and through the Website in

 contravention of the ADA.

           39.   Further, public accommodations under the ADA must ensure that their places of

 public accommodation provide effective communication for all members of the general public,

 including individuals with visual disabilities such as Plaintiff.

           40.   The broad mandate of the ADA is to provide an equal opportunity for individuals

 with disabilities to participate in and benefit from all aspects of American civic and economic life.

 That mandate extends to internet shopping Websites, such as the Website at issue in the instant

 action.

           41.   On information and belief, Defendant is, and at all relevant times has been, aware

 of the barriers to effective communication within the Website which prevent individuals with

 visual disabilities from the means to comprehend information presented therein.



                                                   9
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 10 of 18




         42.     On information and belief, Defendant is, and at all relevant times has been, aware

  of the need to provide full access to all visitors to the Website.

         43.      The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with visual disabilities such as Plaintiff.

         44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its website access and operation.

         45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

         46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.

                              COUNT I – VIOLATION OF THE ADA

         48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

  subject to the ADA.

         50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to locate and learn about Defendant’s stores,

  purchase merchandise that is also available for purchase in the physical stores, and sign up for an

  electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the



                                                    10
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 11 of 18




  physical stores. The Website thus is an extension of, gateway to, and intangible service, privilege,

  and advantage of Defendant’s physical stores. Further, the Website also serves to augment

  Defendant’s physical stores by providing the public information on the locations of the physical

  stores and by educating the public as to Defendant’s available merchandise sold through the

  Website and in the physical stores.

         51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

  discrimination includes, among other things, “a failure to take such steps, as may be necessary to

  ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”




                                                   11
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 12 of 18




         54.     Defendant’s Website must comply with the ADA, but it does not as specifically

  alleged hereinabove and below.

         55.     Because of the inaccessibility of the Website, individuals with visual disabilities

  are denied full and equal enjoyment of the information and services that Defendant has made

  available to the public on its Website and in its physical stores in violation of 42 U.S.C. §12101,

  et seq., and as prohibited by 42 U.S.C. §12182, et seq.

         56.     The Website was subsequently visited by Plaintiff’s expert in January 2021, and

  the expert determination was that the same access barriers that Plaintiff had initially encountered,

  as well as numerous additional access barriers, existed. Defendant thus has made no material

  changes or improvements to the Website to enable its full use, enjoyment, and accessibility for

  blind and visually disabled persons such as Plaintiff. Defendant also has not disclosed to the public

  any intended audits, changes, or lawsuits to correct the inaccessibility of the Website to visually

  disabled individuals, nor has it posted on the Website a conspicuous and effective “accessibility”

  notice, statement, or policy to provide blind and visually disabled persons a viable alternative

  means to access and navigate the Website. Defendant thus has failed to make reasonable

  modifications in its policies, practices, or procedures when such modifications are necessary to

  afford goods, services, facilities, privileges, advantages, or accommodations to individuals with

  disabilities, in violation of 28 C.F.R. §36.302. The lack of a viable and effective “accessibility”

  notice, policy, or statement and the numerous access barriers as set forth in the Declaration of

  Plaintiff’s expert, Robert D. Moody, attached hereto as Composite Exhibit “A” and the contents

  of which are incorporated herein by reference, continue to render the Website not fully accessible

  to users who are blind and visually disabled, including Plaintiff.




                                                   12
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 13 of 18




          57.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.

          58.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Website’s accessibility information and

  accessibility facts.

          59.     There are readily available, well established guidelines on the internet for making

  Websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines

  include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendant’s business nor would it result in an

  undue burden to Defendant.

          60.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the

  assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Website are ongoing.

          61.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

          62.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.




                                                   13
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 14 of 18




         63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         65.     As alleged hereinabove, the Website has not been designed to interface with the

  widely and readily available technologies that can be used to ensure effective communication, and

  thus violates the ADA.

         66.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Website with a nexus to its brick-and-mortar stores, Plaintiff has suffered an injury in

  fact by being denied full access to and enjoyment of Defendant’s Website and its physical stores.

         67.     Because of the inadequate development and administration of the Website, Plaintiff

  is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

  ongoing disability discrimination.

         68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief, including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a functional statement as to the




                                                   14
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 15 of 18




  Defendant’s policy to ensure persons with visual disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Website.

         b) Require Defendant to take the necessary steps to make the Website readily accessible

  to and usable by blind and visually disabled users, and during that time period prior to the

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Website until such time that the requisite

  modifications are made, and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual disabilities will be able to effectively communicate with the Website for purposes of

  viewing and locating Defendant’s physical stores and becoming informed of and purchasing

  Defendant’s merchandise online, and during that time period prior to the Website’s being designed

  to permit individuals with visual disabilities to effectively communicate, to provide an alternative

  method for individuals with visual disabilities to effectively communicate for such goods and

  services made available to the general public through the Website.

         69.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Website, and continue

               to monitor and update the Website on an ongoing basis, to remove barriers in order that



                                                   15
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 16 of 18




          individuals with visual disabilities can access, and continue to access, the Website and

          effectively communicate with the Website to the full extent required by Title III of the

          ADA;

       C. An Order requiring Defendant, by a date certain, to clearly display the universal

          disabled logo within the Website, wherein the logo1 would lead to a page which would

          state Defendant’s accessibility information, facts, policies, and accommodations. Such

          a clear display of the disabled logo is to ensure that individuals who are disabled are

          aware of the availability of the accessible features of the Website;

       D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

          accessibility by implementing a website accessibility coordinator, a website application

          accessibility policy, and providing for website accessibility feedback to ensure

          compliance thereto;

       E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

          procedures toward persons with disabilities, for such reasonable time to allow

          Defendant to undertake and complete corrective procedures to its Website;

       F. An Order directing Defendant, by a date certain, to establish a policy of web

          accessibility and accessibility features for the Website to ensure effective

          communication for individuals who are visually disabled;

       G. An Order requiring, by a date certain, that any third-party vendors who participate on

          Defendant’s Website to be fully accessible to the visually disabled;




  1
                   or similar.
                                               16
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 17 of 18




       H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

          provide mandatory web accessibility training to all employees who write or develop

          programs or code for, or who publish final content to, the Website on how to conform

          all web content and services with ADA accessibility requirements and applicable

          accessibility guidelines;

       I. An Order directing Defendant, by a date certain and at least once every three months

          thereafter, to conduct automated accessibility tests of the Website to identify any

          instances where the Website is no longer in conformance with the accessibility

          requirements of the ADA and any applicable accessibility guidelines, and further

          directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

          counsel for review;

       J. An Order directing Defendant, by a date certain, to make publicly available and directly

          link from the Website homepage, a statement of Defendant’s Accessibility Policy to

          ensure the persons with disabilities have full and equal enjoyment of the Website and

          shall accompany the public policy statement with an accessible means of submitting

          accessibility questions and problems;

       K. An award to Plaintiff of her reasonable attorney’s fees, costs, and expenses; and

       L. Such other and further relief as the Court deems just and equitable.

       DATED: March 26, 2021

  RODERICK V. HANNAH, ESQ., P.A.                    LAW OFFICE OF PELAYO
  Counsel for Plaintiff                             DURAN, P.A.
  4800 N. Hiatus Road                               Co-Counsel for Plaintiff
  Sunrise, FL 33351                                 4640 N.W. 7th Street
  T. 954/362-3800                                   Miami, FL 33126-2309
  954/362-3779 (Facsimile)                          T. 305/266-9780
  Email: rhannah@rhannahlaw.com                     305/269-8311 (Facsimile)
                                                    Email: duranandassociates@gmail.com

                                               17
Case 9:21-cv-80608-RS Document 1 Entered on FLSD Docket 03/26/2021 Page 18 of 18




  By:    s/ Roderick V. Hannah              By:    s/ Pelayo M. Duran
  RODERICK V. HANNAH                        PELAYO M. DURAN
  Fla. Bar No. 435384                       Fla. Bar No. 0146595




                                       18
